     Case 5:19-cv-00636-JGB-SP Document 23-4 Filed 04/19/19 Page 1 of 3 Page ID #:328



 1    Angela Swan, Esq., SBN 213793
      THE LAW OFFICES OF ANGELA SWAN, APC
 2
      21151 South Western Avenue, Suite 177
 3    Torrance, CA 90501
      Bus. (310)755-2515
 4    Fax. (310)878-0349
 5    Email: aswan@angelaswanlaw.com

 6    Attorney for ERIC M. MURPHY and GLENDA C. MURPHY
 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                          EASTERN DIVISION-SAN BERNARDINO

10                                         )
      ERIC M. MURPHY, an individual; and   )   CASE NO.: EDCV19-00636JGB(SPx)
11
      GLENDA C. MURPHY, an individual,     )   Courtroom: 1
12                                         )   Judge: Hon. Jesus G. Bernal
                                           )
13                                         )
                  Plaintiffs,
14                                         )
          vs.                              )   DECLARATION OF ANGELA SWAN IN
15                                         )   SUPPORT OF PLAINTIFFS’ EX PARTE
      U.S. BANK NATIONAL                   )   APPLICATION FOR TEMPORARY
16
      ASSOCIATION, AS TRUSTEE FOR          )
                                               RESTRAINING ORDER, AND
17    MASTR ADJUSTABLE RATE                )
                                           )   TEMPORARY AND PERMANENT
18
      MORTGAGES TRUST 2007-1,
                                           )   INJUNCTIVE RELIEF
      MORTGAGE PASS-THROUGH
19    CERTIFICATES, SERIES 2007-1;         )
      FIDELITY NATIONAL TITLE              )
20                                         )
      COMPANY; MEGA CAPITAL
21    FUNDING, INC.; POWER DEFAULT         )
      SERVICES, INC.; OCWEN LOAN           )
22
      SERVICING, LLC; MORTGAGE             )
      ELECTRONIC REGISTRATION              )
23
      SYSTEMS, INC.; WESTERN               )
24
      PROGRESSIVE, LLC; and DOES 1         )
      THROUGH 10, INCLUSIVE,               )
25
                                           )
26          Defendants.                    )
      ___________________________          )
27

28

                     DECLARATION OF ANGELA SWAN IN SUPPORT OF EX PARTE
                                            1
     Case 5:19-cv-00636-JGB-SP Document 23-4 Filed 04/19/19 Page 2 of 3 Page ID #:329



 1                         DECLARATION OF ANGELA SWAN, ESQ.
 2
             I, Angela Swan, declare as follows:
 3
             I am an attorney at law duly licensed to practice before all courts within the State
 4

 5    of California. I have been so licensed since June 5, 2001. I have practiced civil law

 6    litigation for over 17 years.
 7
             I have personal knowledge of the facts set out herein and if called as a witness
 8

 9
      could and would competently testify thereto.

10           This Declaration is submitted in support of Plaintiffs’ Ex Parte Application for
11
      Temporary Restraining Order, and Temporary and Permanent Injunctive Relief.
12
             April 13, 2019, Plaintiffs retained me as their attorney. However, due to Eric
13

14    Murphy missing a signature, his “Consent Order Granting SOA” is not filed yet.
15           After reading this Court’s Ex Parte Order made April 12, 2019, Plaintiffs’ request
16
      for a TRO and Injunctive Relief was denied due to their Ex Parte Application not being in
17

18
      compliance with Federal Rule of Civil Procedure 65(a)(1).

19           I am respectfully submitting another Ex Parte Application pursuant to Federal
20
      Rule of Civil Procedure 65(a)(1) and L.R. 7-19-1 in an effort to stop the sale on
21
      Plaintiffs’ Property April 23, 2019 in order to give them the opportunity to present their
22

23    case, which they allege fraud and the fact that they were never late on their mortgage.
24
             April 18, 2019, my law firm received a phone call from Jeremy T. Katz of
25
      Severson & Werson, APC, who stated that he will be representing Defendants Ocwen
26

27    Loan Servicing, LLC and U.S Bank, N.A, and maybe more. My employee Maneva

28

                        DECLARATION OF ANGELA SWAN IN SUPPORT OF EX PARTE
                                               2
     Case 5:19-cv-00636-JGB-SP Document 23-4 Filed 04/19/19 Page 3 of 3 Page ID #:330



 1    Currie and I informed him of my intentions to file an Ex Parte Application for a
 2
      Temporary Restraining Order, and Temporary and Permanent Injunctive Relief,
 3
      requesting it to be decided before April 23, 2019; Plaintiffs’ Sale Date is April 23, 2019.
 4

 5    Attorney Katz inform us that he cannot accept an Ex Parte Notice.

 6           Maneva and I, discussed the case with Attorney Katz. Attorney Katz promised to
 7
      email documents to support his argument on behalf of his clients. As well as, I, promised
 8

 9
      to email Attorney Katz documents to support my argument on behalf of the Plaintiffs,

10    including proof of payments.
11
             Furthermore, I also asked Attorney Jeremy to request from his client a
12
      postponement of the Foreclose Sale on April 23, 2019, he stated that he will do what he
13

14    can.
15           All the aforementioned Defendants have been served today.
16
             The undersigned, declare under penalty of perjury under the laws of the State of
17

18
      California that the foregoing is true and correct and that this Declaration was executed on

19    the 19th day of April 2019, at Torrance, California.
20

21

22
                                                              -----------------------------------------
23
                                                              Angela Swan, Declarant
24

25

26

27

28

                       DECLARATION OF ANGELA SWAN IN SUPPORT OF EX PARTE
                                              3
